Citation Nr: 0306274	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  94-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder.

2.  Entitlement to service connection for iron deficiency 
anemia.

3.  Entitlement to a higher rating for a left knee 
disability, initially assigned a 20 percent evaluation, 
effective from July 1991.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1983 to June 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1992 and later RO decisions that denied service 
connection for a gynecological disorder, sinusitis, and iron 
deficiency anemia, and granted service connection for a left 
knee disability and assigned a 20 percent evaluation for this 
condition, effective from July 1991.  In a February 1997 
decision, the Board denied service connection for sinusitis 
and remanded the other issues to the RO for additional 
development.



FINDINGS OF FACT

1.  The gynecological condition in service was acute and 
transitory, and resolved without residual disability; a 
current gynecological condition is not demonstrated.

2.  Iron deficiency anemia had its onset in service.

3.  Left knee arthritis has been manifested by X-ray findings 
of a spur or osteophytes and painful motion that have 
produced occasional mild functional impairment with frequent 
use since July 1991; limitation of extension to 15 degrees or 
more, limitation of flexion to 45 degrees or less or 
impairment that has produced moderate functional impairment 
at any time since July 1991 are not found.

4.  The other left knee symptoms have been manifested 
primarily by occasional instability and/or swelling that has 
produce no more than slight impairment since July 1991.


CONCLUSIONS OF LAW

1.  A chronic gynecological disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).

2.  Iron deficiency anemia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).

3.  The criteria for a rating in excess of one 20 percent or 
two separate 10 percent evaluations for arthritis and the ACL 
(anterior cruciate ligament) tear of the left knee at any 
time from July 1991 are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Codes 5003, 5257, 5258, 5259, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for service connection for a gynecological 
condition and iron deficiency anemia, and a higher rating for 
the left knee disability, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In July 2001, 
May 2002, and October 2002 letters, the RO notified the 
veteran of the evidence needed to substantiate her claims.  
Those letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without providing additional assistance to her in the 
development of the claims or to give the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid her in substantiating the claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist her in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

I.  Service Connection for a Gynecological Disorder

A.  Factual Background

The veteran had active service from May 1983 to June 1991.

Service medical records reveal that the veteran was seen in 
June 1984 for recurrent mild PID (pelvic inflammatory 
disease).  In November 1984, she was seen for complaints of 
vaginal irritation for 3 days secondary to a recently fitted 
diaphragm.  She also complained of light discharge and 
pruritis.  A PAP smear in October 1984 was reportedly 
negative.  The assessments were trichomonas 
vaginitis/cervicitis, and secondary irritation from 
diaphragm.  A report of treatment in October 1987 notes that 
urinalysis was positive for yeast infection.

Service medical records show that the veteran was 
hospitalized from June to July 1990.  The diagnoses were 
intrauterine pregnancy, delivered live birth, single, female, 
at 40 weeks gestation, vertex presentation of fetus, left 
occipito-anterior position, complicated by low platelets, 
maternal and fourth degree laceration; midline episiotomy; 
repair of fourth degree obstetric laceration; and artificial 
rupture of membranes.  In August and October 1990, she was 
found to have UTI's (urinary tract infections).  A urology 
consultation in October 1990 notes that she had repair of the 
fourth degree obstetric laceration that caused recurrent 
UTI's with menses.  A gynecological evaluation conducted in 
conjunction with her medical examination in May 1991 for 
separation from service showed no abnormalities.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1991 to 
2002.  The more salient medical reports related to the 
conditions considered in this appeal will be discussed in the 
appropriate sections of this decision.

The veteran underwent a VA general medical examination in 
August 1991.  She gave a history of sustaining a large 
vaginal tear during childbirth in 1990 that was repaired, and 
that she has had UTI's following her period since then.  The 
diagnosis was history of UTI's related to vaginal tear with 
delivery of child one year ago.  It was noted that the 
veteran had had a UTI 2 weeks ago that was successfully 
treated with Septra.

A VA report shows that the veteran had a PAP smear done in 
October 1993.  The diagnosis was squamous cells, squamous 
metaplastic and endocervical cells present.  It was noted 
that the cellular changes present suggested Chlamydia 
infection and that no malignant cells were seen.  A 
gynecological consultation at that time revealed no 
abnormalities other than the PAP smear.

The veteran testified at a hearing in November 1993.  Her 
testimony was to the effect that she had abnormal PAP smears 
since surgery associated with childbirth in service.

The veteran underwent a VA gynecological examination in 
December 1994.  She gave a history of abnormal PAP smears 
over the years with the last abnormal PAP smear in May 1994.  
No significant abnormalities were found.  The assessments 
were history of recurrent UTI's since repair of fourth degree 
midline episiotomy with no evidence of rectovaginal fistula; 
and recurrent cervical dysplasia, examined by colposcopy, 
will recommend referring her to the gynecological clinic for 
a PAP and, if again atypica or dysphasia is seen, a 
colposcopy evaluation is recommended.  She was currently 
without complaints of dysuria and the was no evidence of 
yeast infection at this examination.

A VA report of the veteran's outpatient treatment in March 
1995 notes that reactive cells were found on a PAP smear in 
that month.  The assessment was probable vaginitis.

A private medical report shows that the veteran underwent 
physical examination in June 1995.  She reported having had a 
normal PAP smear at a VA medical facility in March 1995.  No 
gynecological abnormalities were found.  

A private medical report shows that the veteran was 
hospitalized in September 1997.  She underwent laparoscopic 
tubal ligation with Falope bands.  Her pelvic cavity was 
inspected and noted to be completely normal with no adhesions 
and no evidence of endometriosis.  Both ovaries were normal.  
The assessment was desired sterility.  

Private medical reports show that the veteran underwent a PAP 
smear in September 1997.  Endocervical material was present 
and it was noted to be squamous metaplasia.  A report dated 
in October 1997 notes that the September 1997 PAP smear 
revealed slight abnormality that usually did not indicate 
cancer.

A private medical report reveals that the veteran underwent 
biopsy and curette of endocervical tissue.  The diagnoses 
were slight dysplasia, squamous metaplasia with reactive 
changes, and slight dysplasia.

A private medical report reveals that the veteran underwent 
additional laboratory testing of endocervical tissue.  The 
diagnoses were mild squamous dysplasia, endocervical margin 
free of dysplasia, mild squamous dysplasia, and endocervical 
fragments and proliferative endometrium.  Private medical 
records reveal that she underwent colposcopy in December 1997 
and LEEP (loop electrocautery excision procedure) in January 
1998 for the dysplasia.

The veteran underwent a VA gynecological examination in 
October 1999.  A history of LEEP by a private physician in 
1998 was noted.  A PAP smear in July 1999 was reportedly 
normal.  She complained of stress urinary incontinence, but 
she did not have to wear a pad continuously.  She reportedly 
had had a colposcopy and LEEP, and a laceration during one of 
her pregnancies.  Pelvic examination revealed no 
abnormalities.  A gynecological condition was not found.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service medical records reveal that the veteran was seen 
for gynecological conditions, including UTI's abnormal PAP 
smears following surgery during a childbirth in June 1990, 
but a gynecological condition was not found at the time of 
her medical examination in 1991 for separation from service.  
The post-service medical records indicate that she continued 
to have UTI's and abnormal PAP smears, and that she 
eventually underwent colposcopy in December 1997 and LEEP in 
1998 for dysplasia. 

In October 1999, the veteran underwent a VA gynecological 
examination pursuant to the February 1997 Board remand in 
order to determine the nature and extent of any gynecological 
condition, and to obtain an opinion as to the etiology of any 
such condition found.  The report of the October 1999 VA 
examination notes that a PAP smear in July 1999 was normal, 
and a gynecological condition was not found on examination.

After consideration of all the evidence, the Board finds that 
the veteran's gynecological conditions in service were acute 
and transitory, and resolved without residual disability 
because a chronic gynecological disorder was not found at her 
most recent VA gynecological examination.  38 C.F.R. 
§ 3.303(b).  Service connection cannot be granted for a 
gynecological disorder in the absence of evidence 
demonstrating such a condition as noted in the above 
statutory and regulatory criteria.  

While the veteran's testimony is to the effect that she has a 
chronic gynecological condition, this evidence is not 
considered competent as the record does not show that she has 
the training, education or experience to make medial 
diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the claim for 
service connection for a gynecological disorder, and the 
claim is denied.

II.  Service Connection for Iron Deficiency Anemia

A.  Factual Background

Service medical records reveals that the veteran was 
hospitalized in April 1989 in order to undergo left knee 
surgery.  The surgery was cancelled because she was found to 
have iron deficiency anemia.  At the time of her medical 
examination in May 1991 for separation from service, a 
history of anemia was noted.  Laboratory testing revealed 
hematocrit of 34.4.  Iron deficiency anemia was not found.

At the August 1991 VA general medical examination, a history 
of iron deficiency anemia first found in 1989 was noted.  The 
veteran denied any history of anemia prior to then.  Her 
hematocrit was approximately 33 and MCV (mean corpuscular 
volume) was 73 and her most recent iron level was 31 (low) 
that were noted in May 1991 with a ferratin of 5.3 and a 
folate of 2.4.  She complained of a little dizziness around 
the time of her period and that she felt a little tired.  The 
diagnosis was history of anemia that appeared to be iron 
deficiency anemia by the lab work made available to the 
examiner.  The iron deficiency anemia was basically 
asymptomatic by examination.

The veteran testified at a hearing in November 1993.  She 
testified to the effect that she took iron supplements 
because of iron deficiency anemia. 

The private medical report of the veteran's examination in 
June 1995 notes that her hemoglobin was 12.1 on laboratory 
testing.  The assessment was anemia, not anemic at time of 
examination.

Blood studies were conducted at the time of the veteran's 
hospitalization at a private medical facility in September 
1997.  Hgb (hemoglobin) was 13.3 (12-16) and hct (hematocrit) 
was 40.5 (37-47).

The veteran underwent a VA examination for hemic disorders in 
August 1999.  She gave a history of iron deficiency anemia 
since 1989.  She reported treating this condition with diet 
and ferrous sulphate.  The diagnosis was iron deficiency 
anemia, adequately treated with ferrous sulphate and diet.

B.  Legal Analysis

The service medical records show that the veteran was 
diagnosed as having iron deficiency anemia in 1989.  While 
anemia was not found at the time of her medical examination 
in May 1991 for separation from service, she had a low 
hematocrit of 34.4.  The post service medical records show 
that she underwent a VA examination in August 1991 that noted 
a recent reportedly low iron level, and iron deficiency 
anemia was diagnosed at a VA examination for hemic disorders 
in 1999.

The veteran's testimony is to the effect that she has iron 
deficiency anemia that had its onset in service and this 
evidence is supported by the overall medical evidence of 
record.  Hence, the evidence warrants granting service 
connection for this condition.

III.  Entitlement to a Higher Rating for a Left Knee 
Disability, Initially Assigned a 20 Percent Evaluation, 
Effective from July 1991

A.  Factual Background

Service medical records reveal that X-rays of the veteran's 
left knee were taken in March 1989.  No abnormalities were 
found.  She underwent diagnostic arthroscopy of the left knee 
during a period of hospitalization in May 1989 and she was 
found to have a partial tear of the anterior cruciate 
ligament. 

The veteran underwent VA orthopedic examination in November 
1991.  She complained of pain and swelling of the left knee.  
She also complained of abnormal movement and instability of 
this knee.  There was mild left knee effusion with no 
deformity.  There was a positive pivot shift in her left 
knee, a 2+ Lochman's on the right, and one+ on the right.  
Anterior drawer on the right was one+ with a firm end point, 
and on the left it was 2-2+ with a soft end point.  She had 
positive joint line tenderness on the lateral side without 
medial joint line tenderness.  There was no varus or valgus 
instability.  Range of motion of the left knee was from zero 
to 125 degrees.  There was no crepitus on flexion or 
extension of the knee.  There was no patellar apprehension.  
The diagnosis was most likely lateral rotator instability of 
the left knee secondary to ACL injury.  A possible lateral 
meniscal tear was also noted.  X-rays of the left knee 
revealed a small spur on the medial tibial spine that was 
likely the result of previous trauma.  No other significant 
abnormality was found.

The January 1992 RO rating decision granted service 
connection for cruciate ligament tear of the left knee, 
effective from July 1991.

The veteran testified at a hearing in November 1993.  Her 
testimony was to the effect that she had swelling and 
worsening limitation of motion of the left knee.

The veteran underwent a VA examination in December 1994 to 
determine the severity of her left knee disability.  There 
was negative effusion, negative erythema, and negative 
induration.  There was full extension and flexion was to 130 
degrees or the same as the right knee.  There was a positive 
Lochman's test and a firm end point.  There was increased 
translation compared to the contralateral side in the 
anterior plane.  There was a negative pivot shift, and 
negative posterior drawer.  There was some mild swelling in 
the posterior aspect of the knee that was enlarged compared 
to the right knee.  There was negative medial and lateral 
joint line tenderness and negative patellofemoral compression 
test, and a negative patellar apprehension test.  The 
assessment was status-post part ACL tear with some residual 
instability without evidence of meniscal pathology.

The veteran underwent a VA orthopedic examination in August 
1999 pursuant to the February 1997 Board remand to determine 
the severity of her left knee disability.  She complained of 
intermittent left knee pain.  Active range of motion was from 
zero to 140 degrees.  Sensation was intact to pinprick and 
light touch over the dermatomes.  Muscle strength of the 
quadriceps and hamstrings was 5/5.  Deep tendon reflexes were 
present and equal.  The patellar apprehension test was 
positive on the left.  The Apley grinding test was positive 
on the left.  There was no medial lateral or antero posterior 
instability of the knee.  There was some pain on palpation of 
the medial and lateral compartments of the left knee.  There 
was no edema and no erythema.  There were no bony or soft 
tissues abnormalities.  Her gait was mildly antalgic with a 
slight limp to the right.  There were no focal neuromuscular 
deficits.  The examiner reviewed the evidence in the 
veteran's claims file and noted that she had normal range of 
motion of the left knee with no instability.  The examiner 
noted that she had some left knee pain on use, as evidence by 
a slight limp to the right during ambulation.  The examiner 
noted that the veteran had occasional flare-ups caused by 
prolonged walking or standing or similar activities, and that 
she took medication for relief.  The examiner found no 
weakened movement, fatigability or incoordination associated 
with the left knee disorder.  X-rays of the left knee 
revealed minimal osteophytes of the tibial spine.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The record reveals that the veteran has X-ray evidence of a 
spur or osteophytes of the left knee as well as other left 
knee symptoms.  The Board will evaluate the symptoms 
associated with the X-ray evidence of spur or osteophytes as 
arthritis and assign a separate evaluation for this 
condition, rather than assign one evaluation for all of the 
veteran's left knee symptoms, as did the RO.  The Board will 
first consider the evaluation for the arthritis of the left 
knee and then consider the evaluation of the other left knee 
manifestations associated with ACL tear.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence indicates that the veteran has occasional pain 
associated with the left knee arthritic findings with 
occasional noncompensable limitation of flexion.  The VA 
General Counsel held in VAOPGCPREC 9-98 after reiterating its 
holding in VAOPGCPREC 23-97 that pain as a factor must be 
considered in the evaluation of a joint disability and that 
the provisions of 38 C.F.R. § 4.59 are for consideration.  
Those provisions provide, as noted above, for the assignment 
of the minimum compensable rating for a joint disability 
manifested by pain.  Under the circumstances, the Board finds 
that the evidence supports the assignment of a separate 
10 percent rating for the left knee arthritis under 
diagnostic code 5260 with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and the holding of the VA 
General Counsel in the above opinions, effective from July 
1991.  The evidence, however, does not show the presence 
limitation of extension to 15 degrees or more, limitation of 
flexion to 45 degrees or less or impairment that has produced 
moderate functional impairment of the left knee at any time 
since July 1991 to support the assignment of a rating in 
excess of 10 percent for the left knee arthritis or a 
"staged rating" under diagnostic code 5260 or 5261 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Fenderson, 12 Vet. App. 119.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

The veteran testified to the effect that she has swelling of 
the left knee, but the overall evidence indicates no more 
than occasional mild swelling of the left knee.  The examiner 
who conducted the August 1999 found no significant functional 
impairment of the left knee except for a slight limp to the 
right caused by pain with overuse of the left knee, and the 
functional impairment caused by pain has been considered in 
the evaluation of the arthritis of the left knee above.  VA 
examinations of the veteran's left knee also reveal the 
presence of occasional mild instability.

After consideration of all the evidence, the Board finds that 
the veteran's left knee symptoms, other than the arthritis 
and related findings, have been manifested primarily by 
occasional instability and/or swelling that have produce no 
more than slight impairment since July 1991.  Under the 
circumstances, the evidence does not support the assignment 
of a separate rating in excess of 10 percent or a "staged 
rating" for these left knee conditions at any time from 
then.  Fenderson, 12 Vet. App. 119.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent or a separate 10 percent 
rating for the left knee arthritis with related symptoms and 
another 10 percent rating for the symptoms associated with 
the ACL tear, at any time from July 1991, and the claim is 
denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for a 
gynecological disorder and a higher rating for the left knee 
disability because the preponderance of the evidence is 
against those claims.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a gynecological disorder is denied.

Service connection for iron deficiency anemia is granted.

A rating in excess of 20 percent or ratings in excess of 2 
separate 10 percent evaluations for the left knee disability 
at any time from July 1991 is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

